UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7779



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


THOMAS A. WILKINSON, III,

                                            Defendant - Appellant.




                            No. 01-6175



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


EDWARD M. CONK,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-95-68, CA-99-688-R)


Submitted:   May 24, 2001                   Decided:   July 3, 2001
Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Daniel Zimmerman, Alexandria, Virginia; Marcia Gail Shein,
LAW OFFICE OF MARCIA G. SHEIN, P.C., Decatur, Georgia, for Appel-
lants. David T. Maguire, Assistant United States Attorney, Rich-
mond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Thomas A. Wilkinson, III, and

Edward M. Conk seek to appeal the district court’s order denying

their motions filed under 28 U.S.C.A. § 2255 (West Supp. 2000).   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we deny certificates of appeal-

ability and dismiss the appeals on the reasoning of the district

court.   United States v. Wilkinson, Nos. CR-95-68; CA-99-688-R;

United States v. Conk, Nos. CR-95-68; CA-99-688-R (E.D. Va. Nov.

22, 2000).    We deny Conk’s motions to supplement the appeal.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 3